Citation Nr: 1047763	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  09-05 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The Veteran served in the US Army from March 1953 to June 1956.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), located in St. 
Petersburg, Florida.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current disability of the knees, first shown many 
years after service, is not related to service, to include 
parachute jumps therein. 


CONCLUSION OF LAW

A bilateral knee disability was not incurred in, or aggravated 
by, active military service and may not be presumed to have been 
incurred as a result of the Veteran's military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 
3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran should not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the appellant).

Also, the Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.  When 
all the evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a letter sent to him 
in July 2007.  The letter informed the Veteran of what evidence 
was required to substantiate the claim for service connection, 
and of his, and VA's, respective duties for obtaining evidence.  

In March 2006, the United States Court of Appeals for Veterans 
Claims, hereinafter the Court, issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) appellant status; 2) existence of a disability; (3) 
a connection between the appellant's service and the disability; 
4) degree of disability; and 5) effective date of the disability.  
The Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  Id.  
The record reveals that the Veteran was provided with this 
information via the VCAA-type letter that was sent to him in July 
2007.  

VA also fulfilled its duty to obtain all relevant evidence with 
respect to the issue on appeal.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.159 (2010).  The claimant's available 
service treatment records and VA medical treatment records to the 
extent available.  Id.  The Board would note that the Veteran has 
been asked on numerous occasions if there are any additional 
private medical records available that would assist in the 
prosecution of his claim.  He has not provided private medical 
records or any information regarding relevant private medical 
records such as the names, addresses and dates of treatment along 
with an authorization that would allow VA to request the records 
on his behalf.  If an appellant wishes help, he cannot passively 
wait for it in those circumstances where his own actions are 
essential in obtaining the putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991); Hayes v. Brown, 5 Vet. App. 
60, 68 (1993).  VA attempted to obtain Social Security 
Administration records pertaining to the Veteran but was informed 
that they had been destroyed.  In a letter dated in March 2008, 
the Veteran was asked to furnish the records within ten days or 
the claim would be processed based on the evidence of record.  
See 38 C.F.R. § 3.159(e).  There is no indication in the record 
that any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.

Additionally, VA has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2010).  The record indicates that the Veteran was scheduled for 
two knee examinations and was informed of those examinations.  He 
attended those examinations and the results of those exams have 
been included in the claims folder for review.  Given the 
foregoing, the Board finds that the VA has complied with the duty 
to obtain the requisite medical information necessary to make a 
decision on the Veteran's claim.

The Veteran asserts that he now suffers from a bilateral knee 
disability that was caused by his military service.  
Specifically, he claims that while he was on active duty, he 
participated in over thirty-five (35) parachute jumps.  He 
claimed that on one such jump, he landed "hard" and hurt his 
knees.  He has stated that during his whole enlistment, his knees 
were constantly bothering him but he did not mention the pain and 
discomfort to anyone because he did not want to lose his jump 
pay.  As a result of these numerous jumps, the Veteran avers that 
he now suffers from knee problems that essentially began while he 
was on active duty.  

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 38 
C.F.R. § 3.303(b) (2010), service connection may be awarded for a 
"chronic" condition when:

(1)  a chronic disease manifests itself and 
is identified as such in service (or within 
the presumption period under 38 C.F.R. § 
3.307) and the veteran presently has the 
same condition; or

(2)  a disease manifests itself during 
service (or during the presumptive period), 
but is not identified until later, and 
there is a showing of continuity of related 
symptomatology after discharge, and medical 
evidence relates that symptomatology to the 
veteran's present condition.

Savage v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the in-
service disease or injury.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which has 
stated that ". . . a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Moreover, service connection connotes many factors, but 
basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A determination 
of service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309, 
314 (1993).

A review of the claims folder indicates that the Veteran's 
service treatments were probably destroyed in 1973 at the fire at 
the National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  As a result of the fire, not all of the Veteran's 
service medical records are available for review, although some 
were provided.  In cases where the Veteran's service medical 
records are unavailable through no fault of the claimant there is 
a "heightened duty" to assist the appellant in the development 
of the case.  See generally McCormick v. Gober, 14 Vet. App. 39 
(2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
heightened duty to assist includes the obligation to search for 
alternate methods of proving service connection.  

VA regulations do not require that service connection be 
established by service treatment records, but may be established 
by cognizable evidence from other medical and lay sources.  Smith 
v. Derwinski, 2 Vet. App. 147, 148 (1992).  The Court has further 
held that the "duty to assist" the appellant includes advising 
him that, even though service records were not available, 
alternate proof to support the claim will be considered.  Lanyo 
v. Brown, 6 Vet. App. 465, 469 (1994).

Additionally, the VA's Adjudication Procedure Manual provides 
that alternate sources of evidence may be utilized in a claim 
where there are missing records.  Such sources include statements 
from service medical personnel, "buddy" certificates or 
affidavits, employment physical examinations, medical evidence 
from hospitals and clinics, evidence from private physicians who 
may have treated, especially soon after separation, and letters 
written during service.  VA Adjudication Procedure Manual, Manual 
M21-1, Part III, Paragraph 4.25(c) (July 12, 1995).  The Veteran 
was notified in an October 2007 letter that he could submit 
alternative evidence.    

The service records confirm that the Veteran was awarded a 
parachute badge.  There is nothing in the records that would 
discredit his assertions that he made over 35 jumps while on 
active duty.  The Board finds credible, competent, and probative 
the Veteran's reports that he made a number of parachute jumps 
while on active duty and that his knees experienced some stress 
during the landing portion of the jumps.  

The Veteran asserts that his current bilateral knee disability is 
the result of his military service and the tasks/duties he 
performed therein.   Upon VA examination in December 2008, he was 
diagnosed as having arthritis of the knees.  The examiner opined 
that the condition was not the result of military service or 
parachute jumps therein and provided a rationale.  The 
examination was adequate as a physical examination was performed, 
the medical history was reviewed, and an opinion with a rationale 
was provided.  Although the examiner noted that the separation 
examination showed no knee complaints, and a separation 
examination is not of record, this error is not prejudicial as 
the Veteran reports that he did not complain of pain in service.  

The claims folder does not contain an opinion by a medical 
provider that the Veteran's bilateral knee disability was caused 
by his military service, to include as being due to parachute 
jumps.  Instead, the claims folder contains an opinion by a VA 
examiner who concluded that the Veteran's changes in the knee 
were consistent with natural aging and body habitus, and not 
caused by, the result of, or aggravated by military service or 
parachute jumps during service.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving "veins 
that are unnaturally distended or abnormally swollen and 
tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily identifiable 
features, the presence of varicose veins was not a determination 
'medical in nature' and was capable of lay observation."  Thus, 
the appellant's lay testimony regarding varicose vein 
symptomatology in service represented competent evidence.

The Federal Circuit, in Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007), determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.

In this instance, the only opinion provided is that of the 
Veteran and endorsed by the accredited representative.  Yet, 
merely the claim has been made that the Veteran's current knee 
disorder is somehow related to the Veteran's military service.  
However, the matter at hand involves complex medical assessments 
that require medical expertise.  See Jandreau.  The Veteran is 
not competent to provide more than simple medical observations, 
such as that he experienced knee pain or difficulty in walking.  
He is not competent to provide medical opinions regarding the 
etiology of current arthritis.  See Barr.  Thus, the lay 
assertions are not competent evidence and service connection 
pursuant to 38 C.F.R. § 3.303(d) (2010) is not warranted.  

The Board would further address the statements made by the 
Veteran.  The Federal Circuit has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay evidence.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This would include weighing the absence of contemporary medical 
evidence against lay statements.  Once evidence is determined to 
be competent, the Board must determine whether such evidence is 
also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994), supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  
See Barr.

In determining whether service connection is warranted, the VA 
must determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether the preponderance of the evidence is against 
the claim, in which case service connection must be denied.  38 
U.S.C.A. § 5107 (West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

There is nearly a fifty (50) gap between the time the Veteran was 
discharged from active duty until the time he first mentioned to 
the VA that he might have a bilateral knee disability that might 
be related to or caused by service.  The Board finds the 
significant lapse in time between service and post-service 
treatment for a bilateral knee condition to be highly probative 
evidence against the Veteran's claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

Service connection may also be established by showing continuity 
of symptomatogy, which requires a claimant to demonstrate "(1) 
that a condition was 'noted' during service; (2) evidence of 
postservice continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the postservice 
symptomatology." Barr v. Nicholson, 21 Vet.App. 303, 307 (2007).  
Even if the Veteran's reports of the incidents he experienced in 
service and his continuing complaints of knee pain and discomfort 
are considered competent, probative and credible, competent 
evidence is still required to show there is a nexus between 
current arthritis and events in service and the continuity of 
symptoms.  The Veteran does not assert that he has medical 
training and therefore his statements concerning the etiology of 
current arthritis are not competent.  In this case, there is no 
competent evidence relating currently diagnosed arthritis, first 
shown many years after service, with the Veteran's military 
service or any incident therein and any continuity of symptoms.  
See 38 C.F.R. § 3.303(b) (2010).  Moreover, arthritis was not 
shown until many years after service and thus it was not shown to 
any degree, let alone a degree of 10 percent, within one year of 
discharge from service.  Therefore, it is the conclusion of the 
Board that the preponderance of the evidence is against the 
Veteran's claim.


ORDER

Entitlement to service connection for a bilateral knee disability 
is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


